Citation Nr: 0008781	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-18 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic renal disease.


REPRESENTATION

Appellant represented by:	Richard J. Duffey, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


REMAND

The veteran had active duty from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which declined to reopen a previously 
denied claim of service connection for renal disease.  

During the course of his appeal, the veteran requested a 
hearing before a Member of the Board in Washington, D.C.  
That hearing was scheduled for April 3, 2000.  Following 
notification of the hearing, the veteran informed the Board 
that he would have to cancel the hearing because he is too 
ill to travel to Washington, D.C.  The veteran has indicated 
that he is on kidney dialysis treatments which prevent him 
from traveling.  Following consultation with a staff member 
of the office of the veteran's congressional representative, 
it was determined that it would be in the best interest of 
the veteran for the case to be returned to the RO so that the 
veteran could select an alternative hearing format, including 
either a Videoconference or a Travel Board hearing.  

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

The RO should contact the veteran and his 
representative to ascertain whether the 
veteran would like to schedule a hearing 
at the RO.  The veteran should be 
informed of the available hearing 
options, including a Videoconference or 
Travel Board hearing.  The RO should then 
expeditiously schedule the hearing.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 3 -


